[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
After a hearing, a small claims court magistrate awarded $314.50 to tenants Maribeth and Christina Szucs for damages resulting from increased utility bills due to landlord Gail Smith Coughlin's installation of a faulty thermostat. Coughlin objected to the magistrate's decision, but the trial court overruled her objections and adopted the magistrate's decision.
In her appeal, Coughlin raises issues relating to the Landlord Tenant Act, breach of contract, and negligence. Because Coughlin failed to raise any of these issues in her objections filed with the trial court, she is barred from raising these issues on appeal. Civ.R. 53(E)(3)(b); see, also, In re Wooldridge
(Aug. 27, 1999), Hamilton App. No. C-980545, unreported.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Painter and Winkler, JJ.